116 F.3d 486
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jimmy GRISALES, Defendant-Appellant.
No. 96-16191.
United States Court of Appeals,Ninth Circuit.
Submitted June 3, 1997.*Decided June 5, 1997.

Appeal from the United States District Court for the District of Arizona, Nos.  CV-95-01456-EHC, CR-91-00139-EHC;  Earl H. Carroll, District Judge, Presiding
Before:  NORRIS, LEAVY and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Jimmy Grisales appeals pro se the district court's denial of his motion to vacate, set aside or correct his sentence for conspiracy to distribute, distribution and possession with intent to distribute cocaine, and attempted possession of cocaine in violation of 21 U.S.C. §§ 846 and 841(a)(1).


3
Grisales' claim that his conviction and sentence violated the Double Jeopardy Clause in light of the civil forfeiture of his automobile is foreclosed by United States v. Ursery, 116 S.Ct. 2135 (1996).  Grisales' claim of inadequate notice during the forfeiture proceedings is not cognizable under § 2255, which confers jurisdiction only over challenges to one's conviction or sentence.1


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Grisales' "substitute" reply brief is filed